DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no proper antecedent basis for the claimed terms of “detecting a load”, “assessing effects” of the load and “modifying… to counteract said effects” in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not explicitly disclose for assessing the effects of the load on the engine speed wherein the welding-type out is modified to counteract the effects of the load. 
It is noted that the claimed recitation is as best understood based on the paragraphs [0042]-[0044] of the applicant’s specification wherein the load is interpreted as a load, which is set by the user, detected by the controller wherein the controller assesses and modifies the welding-type output to counteract the load effects on the engine by reducing the welding-type output. Clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al (US 5,968,385) in view of Renner (US 6,121,691).
Beeson shows the power supply system claimed including an engine (102) that is configured to operate a plurality of speeds including an idle speed in an idle mode and a running speed, a generator (104), a power conditioning circuit (106) for converting an output power from the generator to a welding-type output power, a controller (110, 113) for controlling one or more operations of the engine, a power supply component (106, 108, 401) that provides power to the controller through which the controller automatically, i.e. without a manual input by a user, transitions or selects the engine to run at the idle speed/mode or at the running speed/mode in responds to a feedback that includes a selected welding output power. Also, see Abstract, column 6, lines 12-55, and column 7, lines 1-11. It is also noted that since Beeson mentions of no starting battery, the power supply component is also deemed configured to power the controller during at least the idle mode without use of a staring battery. But. Beeson does not disclose for the controller to detect a load on a welding-type output wherein affects of the load on the engine is assessed to modify the welding-type output to counteract the load affects and adjust an operation of the power conditioning circuit as claimed.
Renner shows an engine driven welding power supply system including a controller that detects a load on a welding-type output as a user inputs a desired welding power (column 4, lines 50-61) wherein the controller assesses the effects of the load on the engine, including its speed RPM, and modifies the welding-type output to counteract the effects of the load, which could lead to stalling the engine if the engine RPM is less than a threshold of the load, by adjusting or reducing the welding output as the welding output is adjusted through a power conditioning circuitry/rectifier (605). Also, see column 4, line 51 to column 5, line 50. 
In view of Renner, it would have been obvious to one of ordinary skill in the art to adapt the controller of Beeson that detects load affects on the engine wherein the welding output is modified and adjusted when the engine RMP/speed is less than a threshold RMP for the load so that engine would not stall and adversely affects the welding operation.   
With respect to claim 2, Beeson shows the power supply component is a voltage regulator (401) that regulates the power associated with idle mode. Also see column 7, lines 45-60. 
With respect to claim 3, Beeson shows the power supply system claimed including a regulator (401) that regulates a voltage output not exceeding 4 KW of power during an idle mode (column 6, lines 46-55), but does not explicitly show the output voltage is 12-14 volts. While Beeson does not show the claimed voltage range, Beeson allows the regular to output at a desired level (column 7, lines 49-51), and it would have been obvious to provide such desired level at 12-14 volts as the regulator is capable of producing up to 4 KW during the idle mode. 
	With respect to claims 4, 7 and 14, Beeson shows the power supply component is a power generation element such as an inverter (109) that generates a power output via a controller based on the use and handling of the engine that provides a rotational energy wherein the engine includes a gas or diesel engine. Also see column 4, line 41.  
Claims 5, 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson in view of Renner as applied to claims 1-4, 7 and 14 above and further in view of Steigerwald (US 4,628,426) and Leisner et al (US 2005/0263513).
Beeson in view of Renner shows the system claimed including the power generation element such as a converter/inverter but does not explicitly show the power generation element having one or more charging coils.
Steigerwald shows it is known to provide a converter having one or more charging coils/windings that forms a transformer that is known to generate a suitable output as desired by the user. 
Leisner shows it is known to provide a converter (106) having a winding (160, 164) that generates power based on the use and handling of the engine including an idle mode. 
In view of Steigerwald and Leisner, it would have been obvious to one of ordinary skill in the art to adapt Beeson in view of Renner with the converter that is known to have charging coils that generate an output suitable for the desired welding operations as known in the art. 
With respect to claims 6, 8 and 11-13, Leisner further shows two separate dedicated windings (160, 164) for a normal mode or non-idle mode and an idle mode as illustrated in Figure 4 wherein the dedicated power component comprises a non-starting battery as no starting battery is shown associated with the dedicated power component. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Renner is newly applied for the teaching of the amended claim recitation filed on 1/27/22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761